Exhibit 10.7

 

CORPORATE GUARANTEE

 

Daewoo Shipbuilding & Marine Engineering Co., Ltd
125, Namdaemun-ro, Jung-gu,
Seoul, Republic of Korea

 

Date: as of 2 September 2015

 

Dear Sirs,

 

Hull No. 5404

 

1                                         We refer to:

 

(A)                               the shipbuilding contract dated 13
December 2013 (as may be and may have been from time to time novated, amended,
varied and/or supplemented the “Shipbuilding Contract”) made between (1) STI
GLASGOW SHIPPING COMPANY LTD. (the “Original Buyer”) and (2) yourselves (the
“Builder”) for the construction and sale of a One (1) 300,000 TDW Crude Oil
Tanker having your hull number 5404 (the “Vessel”).

 

(B)                               the shipbuilding contract novation agreement
dated 2 September 2015 (the “Novation Agreement”) made between (1) yourselves,
(2) the Original Buyer and (3) Gener8 Neptune LLC (the “New Buyer”) pursuant to
which the parties agreed to novate the rights and obligations of such parties
under the Shipbuilding Contract from the Original Buyer to the New Buyer on the
date of receipt by the New Buyer of a supplemental letter to a letter of
guarantee no. M0902-312-LG-00064 dated 17 December 2013 and issued by Korea
Eximbank in favour of the Original Buyer (the “Effective Date”).

 

(C)                               pursuant to clause 2.2(c) of the Novation
Agreement, with effect from the Effective Date, the parent company of the New
Buyer will issue a corporate guarantee guaranteeing the performance of the New
Buyer under the Shipbuilding Contract (the “Corporate Guarantee”).

 

2                                         In consideration of your entering into
the Shipbuilding Contract with the New Buyer pursuant to the Novation Agreement,
we, the undersigned, as a primary obligor and not merely as a surety, hereby
irrevocably and unconditionally:-

 

(A)                               guarantee to you the due and full performance
by the New Buyer of all of its obligations under the Shipbuilding Contract
including, without limitation, the taking of delivery of the Vessel and the
payment by the New Buyer of all amounts of whatever nature payable by it under
the Shipbuilding Contract; and

 

(B)                               undertake promptly and in any event within
thirty (30) days upon your first written demand, including a substantiated
statement that the New Buyer is in default of its obligations under the
Shipbuilding Contract, to pay and/or perform our obligations under paragraph
(A) above, without requesting you to take any further procedure or step against
the New Buyer.

 

--------------------------------------------------------------------------------


 

3                                         We hereby expressly waive notice of
any supplement, amendment, change or modification to or of the Shipbuilding
Contract that may be agreed between you and the New Buyer.

 

4                                         This Corporate Guarantee shall remain
in full force and effect from the Effective Date until the delivery of the
Vessel in accordance with the provisions of the Shipbuilding Contract.

 

5                                         This Corporate Guarantee shall be a
continuing guarantee.  Our liability under this guarantee shall not be
discharged or affected by any intermediate performance of obligation or payment
or settlement of account by the New Buyer, any security or other indemnity now
or hereafter held by you in respect thereof or of the New Buyer’s obligations
under the Shipbuilding Contract, any invalidity, illegality or unenforceability
of the Shipbuilding Contract, any alteration, amendment or variation of the
terms of the Shipbuilding Contract, any allowance of time, forbearance,
forgiveness or indulgence in respect of any matter concerning the Shipbuilding
Contract or this guarantee on your part, or the insolvency, bankruptcy, winding
up or analogous proceedings or re-organisation of the New Buyer, or any act,
omission, fact or circumstances whatsoever which might otherwise diminish or
nullify in any way our obligations under this Corporate Guarantee.

 

6                                         You shall not be required to exhaust
your recourse against the New Buyer or any other security which you may hold in
respect of its obligations under the Shipbuilding Contract before being entitled
to performance by us of our obligations hereunder or payment by us of any amount
hereby guaranteed.

 

7                                         All payments by us under this
Corporate Guarantee shall be made promptly and in any event within thirty (30)
days upon your first written demand, including a substantiated statement that
the New Buyer is in default of payment of the amounts that were due under the
Shipbuilding Contract, in United States Dollars to such account as you may
designate without any deduction of any present or future taxes, restrictions or
conditions of any nature, or any set-off or counter-claim for any reason
whatsoever.  If we are required to make any deduction or withholding in respect
of taxes from any payment due hereunder, the sum due from us in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, you receive (and retain, free from any
liability in respect of such deduction or withholding) a net sum equal to the
sum which you would have received had no such deduction or withholding been
required to be made.

 

8                                         We shall supply to you such
information regarding the financial condition, business and operations of us as
you may reasonably request provided that, if such information is not already
available in the public domain, you shall enter into an acceptable
confidentiality undertaking in our favour in respect of such information.

 

9                                         Any demand or notice to be made by you
hereunder shall be made in writing in the English language and shall be
delivered to us in person or sent by registered airmail or by telefax addressed
to us at the following address:-

 

Gener8 Maritime, Inc.
299 Park Avenue
Second Floor
New York
New York 10171

 

USA
For the attention of CFO, Leonidas J. Vrondissis
Email: lvrondissis@gener8maritime.com

 

2

--------------------------------------------------------------------------------


 

10                                  The benefit of this Corporate Guarantee
shall not be assigned by you without our consent, such consent not to be
unreasonable withheld, to any lawful assignee of the Shipbuilding Contract and
shall enure for the benefit of yourselves, your successors and assigns.

 

11                                  This Corporate Guarantee shall be governed
by and construed in accordance with the laws of England.

 

12                                  We hereby agree that any dispute,
controversy or difference arising out of or in relation to this Corporate
Guarantee shall be finally settled either (i) by proceedings in the English
courts or (ii) if we so elect, by arbitration in London, England before a
tribunal of three arbitrators in accordance with the United Kingdom Arbitration
Act 1996 or any re-enactment or statutory modification thereof for the time
being in force and with the rules of The London Maritime Arbitrators’
Association (“LMAA”) for the time being in force.

 

Yours faithfully,
Gener8 Maritime, Inc.

 

By:

/s/ Christopher Allwin

 

 

Christopher Allwin

 

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

Schedule of Substantially Identical Issuer Guarantees Omitted

 

Corporate Guarantee, dated as of September 2, 2015 by Gener8 Maritime, Inc. in
favor of Daewoo Shipbuilding & Marine Engineering Co., Ltd. with respect to Hull
No. 5405

 

Corporate Guarantee, dated as of September 2, 2015 by Gener8 Maritime, Inc. in
favor of Daewoo Shipbuilding & Marine Engineering Co., Ltd. with respect to Hull
No. 5406

 

Corporate Guarantee, dated as of September 2, 2015 by Gener8 Maritime, Inc. in
favor of Daewoo Shipbuilding & Marine Engineering Co., Ltd. with respect to Hull
No. 5407

 

Corporate Guarantee, dated as of September 2, 2015 by Gener8 Maritime, Inc. in
favor of Daewoo Shipbuilding & Marine Engineering Co., Ltd. with respect to Hull
No. 5408

 

4

--------------------------------------------------------------------------------

 